Citation Nr: 1415741	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-41 142	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for claimed obesity.

2.  Entitlement to special monthly compensation due to aid and attendance or at the housebound rate.

3.  Entitlement to an increased evaluation for the service-connected posttraumatic stress disorder (PTSD) currently evaluated as 70 percent disabling.

4.  Entitlement to service connection for claimed memory loss.

5.  Entitlement to service connection for claimed nephropathy.

6.  Entitlement to service connection for claimed tinnitus.

7.  Entitlement to service connection for claimed heart disease to include coronary artery disease.

8.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an enlarged heart claimed as due to VA treatment.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael L. Marcum, General Attorney


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1971.

These matters were originally before the Board of Veterans' Appeals (Board) on appeal from the July 2009 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In November 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In June 2012, the Board issued a decision that, in part, dismissed the claims of entitlement to service connection for claimed obesity and entitlement to special monthly compensation due to aid and attendance or at the housebound rate; and denied the claims of entitlement to an increased evaluation for the service-connected PTSD currently evaluated as 70 percent disabling, entitlement to service connection for claimed memory loss, entitlement to service connection for claimed nephropathy, entitlement to service connection for claimed tinnitus, entitlement to service connection for claimed heart disease to include coronary artery disease, and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an enlarged heart claimed as due to VA treatment.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the November 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the June 2012 Board decision that dismissed the claims of entitlement to service connection for claimed obesity and entitlement to special monthly compensation due to aid and attendance or at the housebound rate; and denied the claims of entitlement to an increased evaluation for the service-connected PTSD currently evaluated as 70 percent disabling, entitlement to service connection for claimed memory loss, entitlement to service connection for claimed nephropathy, entitlement to service connection for claimed tinnitus, entitlement to service connection for claimed heart disease to include coronary artery disease, and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an enlarged heart claimed as due to VA treatment, is vacated.  

The remainder of the June 2012 Board decision remains undisturbed. 



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


